                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                          EASTERN DIVISION

WANDA JURRIAANS,                        )
                                        )
            Plaintiff,                  )
                                        )
      v.                                )      CASE NO. 3:17-CV-124-WKW
                                        )                 [WO]
ALABAMA COOPERATIVE                     )
EXTENSION SYSTEM;                       )
AUBURN UNIVERSITY; GARY                 )
LEMME, in his official capacity;        )
STANLEY WINDHAM, in his                 )
official capacity; CHRIS                )
McCLENDON, in his official              )
capacity; KYLE KOSTELECKY,              )
in his official capacity; and PAUL      )
BROWN, in his official capacity,        )
                                        )
            Defendants.                 )

                  MEMORANDUM OPINION AND ORDER

      “The parties will not amend the complaint.” That is what the parties told the

court in August 2018. (Doc. # 68, at 2.) But then Plaintiff moved for leave to file

a third amended complaint based on information her attorney apparently had since

April 2018. (Doc. # 73.) The motion for leave to amend is due to be denied.

                              I. BACKGROUND

      In 2016, Plaintiff Wanda Jurriaans filed two charges of discrimination with

the Equal Employment Opportunity Commission (EEOC). The first alleged that

Defendants discriminated against her based on her age and gender. (Doc. # 75, at
10–13.) Her second charge alleged that Defendants fired her in retaliation for her

first charge. (Doc. # 75, at 15–17.) The EEOC investigated the charges, found no

discrimination, and sent Plaintiff right-to-sue letters. (Doc. # 75, at 37–45.)

         Plaintiff then filed this action in March 2017. (Doc. # 1.) Plaintiff amended

her complaint in May 2017 (Doc. # 14) and again in September 2017 (Doc. # 36).

In essence, she claims Defendants violated Title VII of the Civil Rights Act, 42

U.S.C. § 2000e et seq., and the Age Discrimination in Employment Act, 29 U.S.C.

§ 621 et seq. The Magistrate Judge filed a Recommendation on Defendants’

motion to dismiss in December 2017. (Doc. # 55.) In July 2017, the court adopted

the Recommendation in part and rejected it in part. (Doc. # 60.)

         In August 2018, the parties filed a joint report under Federal Rule of Civil

Procedure 26(f). (Doc. # 28.) In that report, the parties represented that they had

completed discovery and would not amend the complaint. (Doc. # 68, at 2.) The

resulting Uniform Scheduling Order set an October 1, 2018, discovery deadline

and a November 14, 2018, deadline for amending the pleadings. (Doc. # 71, at 2.)

         On September 5, Plaintiff deposed Defendant Kyle Kostelecky. (Doc. # 73,

at 2.)     Before defense counsel interrupted, Plaintiff’s attorney tried to ask

Defendant Kostelecky about discrimination against four other women — Margaret

Odom, Sallie Hooker, Melanie Allen, and Wanda Carpenter — who had worked

for Defendants. Those women had filed charges of age and gender discrimination


                                           2
with the EEOC in March and April 2018. (Doc. # 75, at 47–50.) Plaintiff’s

attorney represents those women (Doc. # 75, at 52), and it appears his law firm

helped them prepare their EEOC charges. Plaintiff’s attorney brought Odom’s

draft lawsuit and the other women’s EEOC charges with him to Defendant

Kostelecky’s deposition. (Doc. # 73, at 2.)

      Two weeks after the deposition, on September 18, Plaintiff moved to amend

her complaint to allege that Defendants “engaged in a pattern and practice of age

discrimination against four other older female employees.” (Doc. # 73-1, at 8.)

Defendants oppose the motion to amend. (Doc. # 75.)

                                II. DISCUSSION

      In general, a district court “should freely give leave [to amend] when justice

so requires.” Fed. R. Civ. P. 15(a)(2). But leave to amend may be denied “where

there has been undue delay” or “where amendment would be futile.” In re Engle

Cases, 767 F.3d 1082, 1108–09 (11th Cir. 2014) (citation omitted). Plaintiff bears

the burden of showing that she is entitled to amend her complaint. Id. at 1119

n.37. She has not met her burden.

A.    The motion for leave to amend is unduly delayed.

      Plaintiff’s proposed amendment is delayed. The amendment is based on

alleged discrimination against Margaret Odom, Sallie Hooker, Melanie Allen, and

Wanda Carpenter. Odom and Hooker filed their charges of discrimination with the


                                         3
EEOC in March 2018; Allen and Carpenter filed their charges in April 2018.

(Doc. # 75, at 47–50.) Plaintiff’s attorney represents all four women (Doc. # 75, at

52), and his firm apparently helped the four women prepare their EEOC charges.

So it appears Plaintiff’s attorney could have amended Plaintiff’s complaint well

before September 18, 2018.

      Though mere delay is usually an insufficient reason to deny leave to amend,

undue delay is sufficient. Whether delay is undue depends on “the reasons for the

delay” and “prejudice to the nonmoving party.” Engle, 767 F.3d at 1118–19.

      1.     Plaintiff has not offered an adequate reason for the delay.

      Plaintiff does not adequately explain why she waited to amend her

complaint. She says that that information about the other four women “did not

become available . . . until after the original filing of [her] complaint.” (Doc. # 73,

at 2.) But that means only that Plaintiff learned the information after March 2017.

It does not explain what happened between April 2018 and September 2018.

      Plaintiff points out the court did not rule on Defendants’ motion to dismiss

until July 2018. (Doc. # 59.) But if Plaintiff had been waiting on the court’s

decision before amending her complaint, she would not have told the court in

August 2018 that she would not amend her complaint. (Doc. # 68, at 2.)

      Plaintiff mentions her attorney’s failed attempt to ask Defendant Kostelecky

questions about Odom, Hooker, Allen, and Carpenter. (Doc. # 73, at 2.) But


                                          4
Plaintiff freely admits she knew about the four women’s allegations before that

deposition. She learned nothing new at the deposition.

      Finally, Plaintiff says that her complaint “has always inferred a pattern and

practice of discrimination by the Defendants as circumstantial evidence.” (Doc.

# 73, at 2.) Not so. Nothing in Plaintiff’s initial or amended complaints suggest

that Defendants discriminated against other women.

      2.    Plaintiff’s delay prejudices Defendants.

      If Plaintiff is allowed to amend her complaint, discovery will have to be

reopened, and it will require the parties to perform additional discovery about

whether Defendants had a “pattern or practice” of discrimination.         That will

prejudice Defendants and unduly delay proceedings.         See Carruthers v. BSA

Advert., Inc., 357 F.3d 1213, 1218 (11th Cir. 2004).

      Alleging that Defendants had a “pattern or practice” of discrimination is

different from alleging that Defendants discriminated against Plaintiff alone. A

“pattern or practice” of discrimination means that “discrimination was the . . .

standard operating procedure — the regular practice rather than the unusual

practice.” Hipp v. Liberty Nat’l Life Ins. Co., 252 F.3d 1208, 1227 (11th Cir.

2001) (citation omitted). To prevail on a pattern or practice claim, Plaintiff would

need to “prove more than the mere occurrence of isolated or accidental or sporadic

discriminatory acts.” Id. at 1227–28 (citation omitted). “Plaintiffs proceeding


                                         5
under a pattern and practice theory often introduce statistics to bolster their claims

of discrimination.” Id. at 1228; see EEOC v. Joe’s Stone Crab, Inc., 220 F.3d

1263, 1287 (11th Cir. 2000). Likewise, defendants may use statistics to rebut a

claim of discrimination.

      Plaintiff argues that additional discovery is not an issue here because each

woman is alleging discrimination by the same Defendants. (Doc. # 73, at 2–3.)

But according to Defendants, there has been no discovery about a pattern or

practice of discrimination. (Doc. # 75, at 6.) Defendants also state that if the

pattern or practice claim proceeds, they will want to present a statistics expert to

show there is no pattern or practice of discrimination. (Doc. # 75, at 7.) This need

to reopen discovery will prejudice Defendants and create undue delay.

      Because Plaintiff has not adequately explained her tardiness, and because

amendment would prejudice Defendants, the motion for leave to amend is due to

be denied based on undue delay. See Carruthers, 357 F.3d at 1218.

B.    The proposed amended complaint is futile.

      There is a second reason the motion to amend is due to be denied: The

proposed amended complaint is futile.

      Plaintiff’s complaint “is limited by the scope of the EEOC investigation

which can reasonably be expected to grow out of the charge of discrimination.”

Gregory v. Ga. Dep’t of Human Res., 355 F.3d 1277, 1280 (11th Cir. 2004)


                                          6
(citation omitted). Judicial claims “are allowed if they amplify, clarify, or more

clearly focus the allegations in the EEOC complaint.” Id. at 1279 (citation and

internal quotation marks omitted). But “allegations of new acts of discrimination

are inappropriate.” Id. at 1279–80.

      Plaintiff’s “pattern or practice” allegations could not reasonably be expected

to arise out of the allegations in her EEOC charges. Lett v. Reliable Ruskin, No.

1:05-CV-479-WHA, 2005 WL 2128041, at *3 (M.D. Ala. Aug. 29, 2005). Neither

charge alleged that Defendants discriminated against other employees. (See Doc.

# 75, at 10–17.)   The EEOC’s investigation report likewise did not mention

discrimination against any other employees. (See Doc. # 75, at 36–45.) Instead,

Plaintiff is now alleging new acts of discrimination. See Edwards v. Ambient

Healthcare of Ga., Inc., 674 F. App’x 926, 931 (11th Cir. 2017) (per curiam)

(“Edwards’s allegations that [a] driver was harassing and ‘stalking’ her personally

appear nowhere in her EEOC charge, which was limited to allegations pertaining

to patients and caregivers. Thus, Edwards has not administratively exhausted this

‘new’ claim of discrimination, and the district court could not review it.”). That

means Plaintiff’s proposed amendment is futile. See id.

                              III. CONCLUSION

      It is ORDERED that Plaintiff’s Motion to Allow Final Amended and

Corrected Complaint (Doc. # 73) is DENIED.


                                         7
DONE this 11th day of October, 2018.

                                     /s/ W. Keith Watkins
                           CHIEF UNITED STATES DISTRICT JUDGE




                                8
